EXHIBIT 10.1
 


 


 

--------------------------------------------------------------------------------

 
PURCHASE AGREEMENT
 
Between
 
MTM TECHNOLOGIES, INC.
 
and
 
PEQUOT PRIVATE EQUITY FUND III, L.P.
 
and
 
PEQUOT OFFSHORE PRIVATE EQUITY PARTNERS III, L.P.
 

 
 


 


 
Dated July 25, 2007
 



--------------------------------------------------------------------------------




Table of Contents
 

 
Page 
1.       Purchase and Sale of the Series A-8 Purchased Shares and Warrants.
2
1.1
Authorization of Issuance of the Series A-8 Purchased Shares and Warrants
2
1.2
Purchase and Sale of Series A-8 Purchased Shares and Warrants
2
1.3
Use of Proceeds
2
1.4
Closing
2
   
2.       Representations and Warranties of the Company
3
2.1
Organization and Qualification
3
2.2
Certificate of Incorporation and Bylaws
3
2.3
Corporate Power and Authority
3
2.4
Capitalization
3
2.5
Authorization
6
2.6
Consents
6
2.7
Brokers or Finders
6
2.8
Offering Exemption
6
2.9
Offering of Purchased Shares and Warrants
7
2.10
SEC Reports
7
2.11
Financial Statements
7
2.12
Absence of Conflicts
8
   
3.       Representations and Warranties of the Purchasers
8
3.1
Organization and Qualification
8
3.2
Power and Authority
8
3.3
Authorization
8
3.4
Purchase Entirely for Own Account
9
3.5
Disclosure of Information
9
3.6
Investment Experience
9
3.7
Accredited Investor
9
3.8
Restricted Securities; Legends
9
3.9
No General Solicitation
10
3.10
Absence of Conflicts
10
3.11
Brokers or Finders
11
   
4.       Conditions of the Parties
11
4.1
Conditions of Purchasers’ Obligations at the Closing
11
4.2
Conditions of Company’s Obligations at the Closing
12
   
5.       Covenants
13
5.1
Financial Statements
13

 
i

--------------------------------------------------------------------------------


 
5.2
Certain Other Reports and Information
14
5.3
Further Information; Further Assurances
14
5.4
Notice of Certain Events
14
5.5
Visitation; Verification
15
5.6
Insurance
15
5.7
Payment of Taxes and Other Potential Charges and Priority Claims
16
5.8
Preservation of Corporate Status
16
5.9
Governmental Approvals and Filings
16
5.10
Financial Accounting Practices
17
   
6.       Indemnification
17
6.1
General Indemnification
17
6.2
Indemnification Principles
17
6.3
Claim Notice; Right to Defend
18
    7.       Certain Definitions 19    
8.       Miscellaneous
22
8.1
Survival of Representations and Warranties
22
8.2
Successors and Assigns
23
8.3
Governing Law
23
8.4
Counterparts
23
8.5
Titles and Subtitles
23
8.6
Notices
23
8.7
Expenses
24
8.8
Consents, Amendments and Waivers
24
8.9
Severability
24
8.10
Entire Agreement
24
8.11
Delays or Omissions
24
8.12
Facsimile Signatures
25
8.13
Other Remedies
25
8.14
Further Assurances
25
8.15
Exchanges; Lost, Stolen or Mutilated Stock Certificates and Warrants
25
8.16
Nasdaq Compliance
26
8.17
Further Assurances
26

 
**
 
ii

--------------------------------------------------------------------------------


 
Exhibit & Schedules List
 
Exhibit A
-
Form of Registration Rights Agreement Amendment
Exhibit B
-
Form of  Certificate of Amendment
Exhibit C
-
Form of Warrant
Exhibit D
-
Pro-Forma Capitalization Table
     
Schedule I
-
Names and Addresses of Purchasers
Schedule II
-
Schedule of Securities Purchased

 

--------------------------------------------------------------------------------


 
MTM TECHNOLOGIES, INC.
 
PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (this “Agreement”) is made on the 25th day of July,
2007, by and among MTM Technologies, Inc., a New York corporation (the
“Company”), and the following purchasers: Pequot Private Equity Fund III, LLP
(“Pequot”), Pequot Offshore Private Equity Partners III, L.P, (“Pequot
Offshore”, collectively with Pequot, the “Pequot Funds”). The Pequot Funds are
collectively referred to herein as the “Purchasers”, and each referred to herein
as a “Purchaser”.
 
W I T N E S S E T H:
 
WHEREAS, subject to the terms and conditions set forth herein, the Company
desires to issue and sell to the Purchasers on the Closing Date (i) 743,415
shares of Series A-8 Preferred Stock (the “Series A-8 Purchased Shares”) and
detachable warrants to purchase up to 892,099 shares (as such amount may be
adjusted in accordance with the terms thereof) of Common Stock (each, a
“Warrant” and, collectively, the “Warrants”), and the Purchasers shall purchase
the Series A-8 Purchased Shares and Warrants from the Company on the terms and
conditions set forth herein;
 
WHEREAS, pursuant to that certain Amended and Restated Shareholders’ Agreement,
dated as of August 1, 2005, as amended, among the Company, the Purchasers and
certain other shareholders of the Company (the “Shareholders’ Agreement”), the
parties thereto agreed to the imposition of certain restrictions and obligations
on such parties including, among other things, certain transfer restrictions of
the Company’s capital stock owned by such parties, certain co-sale and right of
first refusal rights and the agreement between such parties to vote their shares
of the Company’s capital stock to elect certain individuals to the board of
directors of the Company (the “Board of Directors”);
 
WHEREAS, subject to the terms and conditions set forth herein, the Company
desires to grant certain registration rights to the Purchasers with respect to
the shares of Common Stock issuable from time to time upon conversion of the
Series A-8 Purchased Shares purchased by the Purchasers and the exercise of the
Warrants and, on or prior to the Closing Date, the Company will cause that
certain Registration Rights Agreement, dated December 10, 2004, as amended,
among the Company, the Purchasers and certain individuals named therein, to be
amended by an amendment in substantially the form attached hereto as Exhibit A
(the “Registration Rights Agreement Amendment”), to grant the Purchasers such
registration rights;
 
WHEREAS, the Independent Committee of the Board of Directors has approved the
execution and delivery of this Agreement and the transactions contemplated
hereby, including without limitation, the issuance of the Certificate of
Amendment with respect to the Series A-8 Preferred Stock attached hereto as
Exhibit B (the “Certificate of Amendment”), the issuance of Series A-8 Purchased
Shares and the Warrants and the issuance of any Common Stock issuable upon
conversion or exercise of the foregoing, all on the terms and conditions set
forth below;
 
NOW, THEREFORE, in consideration of the premises and agreements contained in
this Agreement, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, THE PARTIES HEREBY AGREE AS
FOLLOWS:
 
1.           Purchase and Sale of the Series A-8 Purchased Shares and Warrants.
 
1.1           Authorization of Issuance of the Series A-8 Purchased Shares and
Warrants.  Subject to the terms and conditions of this Agreement, on or prior to
the Closing Date, the Company shall have authorized the issuance and sale to the
Purchasers of (i) the Series A-8 Purchased Shares and (i) the Warrants,
substantially in the form attached hereto as Exhibit C.
 
1.2           Purchase and Sale of Series A-8 Purchased Shares and
Warrants.  Subject to the terms and conditions of this Agreement, the Pequot
Funds agree to purchase at the Closing, and the Company agrees to issue and sell
to each such Purchaser at the Closing (i) the number of Series A-8 Purchased
Shares set forth opposite such Purchaser’s name under the heading “Number of
Series A-8 Purchased Shares” on Schedule II and (ii) Warrants for the number of
shares of Common Stock set forth opposite such Purchaser’s name under the
heading “Number of Warrant Shares” on Schedule II hereto, in exchange for the
amount set forth opposite such Purchaser’s name under the heading “Series A-8
Shares Purchase Price” and “Warrant Purchase Price” on Schedule II hereto.
 
1.3           Use of Proceeds.  The Company agrees to use the net proceeds from
the sale and issuance of the Series A-8 Purchased Shares and the Warrants
(together, the “Purchased Securities”) pursuant to this Agreement for working
capital and other general corporate purposes.
 
1.4           Closing.  The initial purchase and sale of the Purchased
Securities shall take place at the offices of Thelen Reid Brown Raysman &
Steiner LLP, 875 Third Avenue, New York, New York 10022, promptly upon the
satisfaction or waiver of the closing conditions set forth in Section 4.1 and
4.2 hereto, but not later than August 1, 2007, or on such other date and at such
other time as the Company and the Pequot Funds mutually agree in writing (which
time and place are designated as the “Closing”).  The date of the Closing is
referred to herein as the “Closing Date.”  At the Closing, the Company shall
deliver to each of the Pequot Funds (i) shares of Series A-8 Purchased Shares in
the amount set forth opposite such Purchaser’s name under the heading “Number of
Series A-8 Purchased Shares” on Schedule II hereto and (ii) Warrants entitling
such Purchaser to purchase the number of shares of Common Stock set forth
opposite such Purchaser’s name under the heading “Number of Warrant Shares” on
Schedule II hereto, all against payment in the amounts set forth opposite such
Purchaser’s name under the heading “Series A-8 Shares and Warrant Purchase
Price” on Schedule II hereto, by wire transfer of immediately available funds to
such account as the Company designates.  The Closing shall not occur, and the
Company shall have no obligation to make such deliveries, unless the Pequot
Funds purchase and pay for the aggregate number of Series A-8 Purchased Shares
and the Warrants set forth on Schedule II hereto.  The Company shall pay any
documentary stamp or similar issue or transfer taxes due as a result of the
issuance and sale of the Series A-8 Purchased Shares and the Warrants.
 

--------------------------------------------------------------------------------


 
2.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to each Purchaser the following:
 
2.1           Organization and Qualification.  Each of the Company and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of its respective jurisdiction of incorporation or organization and has the
requisite power and authority to own, lease and operate its assets, properties
and business and to carry on its business as it is now being conducted or
proposed to be conducted.  Each of the Company and the Subsidiaries is duly
qualified as a foreign corporation to transact business, and is in good
standing, in each jurisdiction where it owns or leases real property or
maintains employees or where the nature of its activities make such
qualification necessary, except where such failure to qualify would not have a
Material Adverse Effect.
 
2.2           Certificate of Incorporation and Bylaws.  The Company has
delivered to the Purchasers true, correct, and complete copies of the Company’s
certificate of incorporation as in effect on the date hereof (the “Existing
Certificate”) and the Company’s bylaws as in effect on the date hereof (the
“Bylaws”).
 
2.3           Corporate Power and Authority.  The Company has all requisite
corporate power and authority to execute and deliver the Transaction Documents
to which it is a party.  The Company has all requisite corporate power and
authority to issue and sell the Series A-8 Purchased Shares and the Warrants to
the Purchasers hereunder.  The Company has all requisite corporate power and
authority to carry out and perform its obligations under the terms of the
Transaction Documents.  The Company has all requisite corporate power and
authority to sell and issue the Common Stock issuable upon conversion of the
Series A-8 Preferred Stock and the exercise of the Warrants (together, the
“Conversion Shares”).  The Conversion Shares have been duly reserved for
issuance and when issued will be duly and validly issued, fully paid and
nonassessable.
 
2.4           Capitalization   (a)      Immediately prior to the first Closing
occurring pursuant to this Agreement, the authorized capital stock of the
Company consists of 120,000,000, of which (i) 80,000,000 are designated as
Common Stock; and (ii) 40,000,000 are designated as Preferred Stock, of which
(A) 38,500,000 are designated as “Series A Preferred Stock” as follows:
4,200,000 are designated Series A-1 Preferred Stock of which 3,453,264 are
issued and outstanding, 2,600,000 of which are designated Series A-2 Preferred
Stock of which 2,121,290 are issued and outstanding, 7,200,000 of which are
designated Series A-3 Preferred Stock of which 4,079,403 are issued and
outstanding, 9,000,000 of which are designated Series A-4 Preferred Stock of
which 8,321,758 are issued and outstanding, 8,000,000 of which are designated
Series A-5 Preferred Stock of which 3,263,519 are issued and outstanding,
3,000,000 of which are designated Series A-6 Preferred Stock of which 2,558,481
are issued and outstanding, and 4,500,000 of which are designated Series A-7 of
which 4,170,142 are issued and outstanding and 800,000 of which are designated
Series A-8 none of which are issued and outstanding.  Shares of the authorized
Common Stock have been reserved as follows: (i) 250,000 shares of the authorized
Common Stock have been reserved for issuance pursuant to the exercise of stock
options granted or to be granted after the date hereof
 

--------------------------------------------------------------------------------


 
under the 1993 Stock Option Plan of the Company, (ii) 350,000 shares of the
authorized Common Stock have been reserved for issuance pursuant to the exercise
of stock options granted or to be granted after the date hereof under the 1996
Stock Option Plan of the Company, (iii) 250,000 shares of the authorized Common
Stock have been reserved for issuance pursuant to the exercise of stock options
granted or to be granted after the date hereof under the 1998 Stock Option Plan
of the Company, (iv) 350,000 shares of the authorized Common Stock have been
reserved for issuance pursuant to the exercise of stock options granted or to be
granted after the date hereof under the 2000 Long-Term Performance Plan of the
Company, (v) 250,000 shares of the authorized Common Stock have been reserved
for issuance pursuant to the exercise of stock options granted or to be granted
after the date hereof under the 2002 Long-Term Performance Plan of the Company,
(vi) 4,000,000 shares of the authorized Common Stock have been reserved for
issuance pursuant to the exercise of stock options granted or to be granted
after the date hereof under the 2004 Equity Incentive Plan of the Company (the
stock options described in clauses (i) through (vi), collectively, the
“Options”), (vii) 4,200,000 shares of the authorized Common Stock have been
reserved for issuance upon conversion of the Series A-1 Preferred Stock, (viii)
2,600,000 shares of the authorized Common Stock have been reserved for issuance
upon conversion of the Series A-2 Preferred Stock, (ix) 7,200,000 shares of the
authorized Common Stock have been reserved for issuance upon conversion of the
Series A-3 Preferred Stock, (x) 9,000,000 shares of the authorized Common Stock
have been reserved for issuance upon conversion of the Series A-4 Preferred
Stock, (xi) 8,000,000 shares of the authorized Common Stock have been reserved
for issuance upon conversion of the Series A-5 Preferred Stock, (xii) 3,000,000
shares of the Common Stock have been reserved for issuance upon conversion of
the Series A-6 Preferred Stock, (xiii) 4,248,088 shares of the Common Stock have
been reserved for issuance upon conversion of the Series A-7 Preferred Stock,
(xiv) 2,973,660 shares of the Common Stock have been reserved for issuance upon
conversion of the Series A-8 Preferred Stock (xv) 500,000 shares of the Common
Stock have been reserved for issuance pursuant to the exercise of the Series A-1
Warrants, , (xvi) 400,000 shares of the authorized Common Stock have been
reserved for issuance pursuant to the exercise of the Series A-2 Warrants,
(xvii) 769,232 shares of the authorized Common Stock have been reserved for
issuance pursuant to the exercise of the Series A-3 Warrants, (xviii) 1,538,461
shares of the authorized Common Stock have been reserved for issuance pursuant
to the exercise of the Series A-4 Warrants, (xix) 450,000 shares of the
authorized Common Stock have been reserved for issuance pursuant to the exercise
of the Series A-5 Warrants, (xx) 765,258 shares of the authorized Common Stock
have been reserved for issuance pursuant to the exercise of the Series A-6
Warrants, (xxi) 1,251,044 shares of the authorized Common Stock have been
reserved for issuance pursuant to the exercise of the Series A-7 Warrants,
(xxii) 892,098 shares of the authorized Common Stock have been reserved for
issuance pursuant to the exercise of the Series A-8 Warrants,  (xxiii) 700,000
shares of the authorized Common Stock have been reserved for issuance pursuant
to the exercise of warrants issued to Columbia Partners, Investment Management,
(xxiv) 746,736 shares of Series A-1 Preferred Stock have been reserved for
issuance as dividends with respect to the Series A-1 Preferred Stock, (xxv)
478,710 shares of Series A-2 Preferred Stock have been reserved for issuance as
dividends with respect to the Series A-2 Preferred Stock, (xxvi) 3,120,597
shares of Series A-3 Preferred Stock have been reserved for issuance as
dividends with respect to the Series A-3 Preferred Stock, (xxvii) 678,242 shares
of Series A-4 Preferred Stock have been reserved for issuance as dividends with
respect to the Series A-4 Preferred Stock, (xxviii) 4,736,491 shares of Series
A-5 Preferred Stock have been reserved for issuance as dividends with respect to
the Series A-5 Preferred Stock, (xxx) 441,519 shares of Series A-6 Preferred
Stock have been reserved for issuance as dividends with respect to the Series
A-6 Preferred Stock, (xxxi) 329,858
 

--------------------------------------------------------------------------------


 
shares of Series A-7 Preferred Stock have been reserved for issuance as
dividends with respect to the Series A-7 Preferred Stock, (xxxii) 56,585 shares
of Series A-8 Preferred Stock have been reserved for issuance as dividends with
respect to the Series A-8 Preferred Stock, (xxxiii) 250,000 shares of authorized
Common Stock have been reserved for issuance in connection with the Company’s
acquisition of Nexl Inc.   The rights, privileges and preferences of the Series
A-1 Preferred Stock, Series A-2 Preferred Stock, Series A-3 Preferred Stock,
Series A-4 Preferred Stock, Series A-5 Preferred Stock and Series A-6 Preferred
Stock are as stated in the Existing Certificate.  As of the date hereof, all
issued and outstanding shares of the Company’s capital stock are duly authorized
and validly issued, are fully paid and nonassessable.  Except with respect to
(i) 3,145,753 options to purchase shares of Common Stock and 412,900 restricted
stock units representing the right to acquire shares of Common Stock, in each
case issued pursuant to the Company’s equity incentive plans, (ii) 4,422,951
warrants to purchase shares of Common Stock issued to the Purchasers in
connection with the original issuance and sale of the Series A-1 Preferred
Stock, Series A-2 Preferred Stock, Series A-3 Preferred Stock, Series A-4
Preferred Stock, Series A-5 Preferred Stock, and Series A-6 Preferred Stock, and
(iii) 700,000 warrants to purchase shares of Common Stock issued to Columbia
Partners Investment Management, there are no options, warrants, conversion
privileges, or preemptive or other rights or agreements presently outstanding to
purchase or otherwise acquire from the Company any shares of the capital stock
or other securities of the Company.  Except for the Voting Agreement and the
Shareholders Agreement, the Company has not entered into any agreements with any
of its shareholders with respect to the voting of capital shares of the Company
and to the Knowledge of the Company none of its shareholders are parties to such
agreements. Except as aforesaid and as contemplated in the Transaction
Documents, the Company is not a party to any agreement or understanding, and to
its Knowledge, no shareholders are a party to such an agreement or
understanding, that affects or relates to the voting or giving of written
consents with respect to any security, or the voting by a director, of the
Company.  Except as aforesaid, to the Company’s Knowledge, no shareholder has
granted options or other rights to any entity (other than the Company) to
purchase any shares of Common Stock or other equity securities of the Company
from such shareholder.  The Company is not subject to any obligation (contingent
or otherwise) to repurchase or otherwise to acquire or retire any shares of its
capital stock.  Except with respect to the issuance of 600,732 shares of Series
A Preferred Stock on November 11, 2006 and 634,423 shares of Series A Preferred
Stock on May 21, 2007  in satisfaction of the dividend obligations under the
terms of the Series A Preferred Stock, the Company has not declared or paid any
dividend or made any other distribution of cash, stock or other property to its
shareholders.
 
(b)           Upon acceptance of the Certificate of Amendment by the Secretary
of State of the State of New York the Series A-8 Preferred Stock shall be
designated and shall have all such rights, including, without limitation, voting
rights as set forth in the Certificate of Amendment.
 
2.5           Authorization.  The execution, delivery and performance by the
Company of the Transaction Documents, the sale, issuance and delivery of the
Purchased Securities and the performance of all of the obligations of the
Company under each of the Transaction Documents have been authorized by the
Board of Directors (or a duly authorized committee thereof), and, other than
approvals required by the Nasdaq Stock Market (“Nasdaq”), no other corporate
action on the part of the Company or any Subsidiary and no other corporate or
other approval or
 

--------------------------------------------------------------------------------


 
authorization is required on the part of the Company, or any Person by Law or
otherwise in order to make the Transaction Documents the valid, binding and
enforceable obligations (subject to (i) laws of general application relating to
bankruptcy, insolvency, and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief, or other equitable remedies)
of the Company.  Each of the Transaction Documents, when executed and delivered
by the Company, will constitute a valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its respective
terms, subject to (i) laws of general application relating to bankruptcy,
insolvency, and the relief of debtors, and (ii) rules of law governing specific
performance, injunctive relief, or other equitable remedies.
 
2.6           Consents.  Except for the consents of the majority of the holders
the Company’s Series A Preferred Stock, no consent, approval, waiver or
authorization, or designation, declaration, notification, or filing with any
person or entity (governmental or private), on the part of the Company is
required in connection with the valid execution, delivery and performance of the
Transaction Documents, the offer, sale or issuance of the Purchased Securities
or the consummation of any other transaction contemplated hereby (other than
such notifications or filings required under applicable federal or state
securities laws, if any), except for such consents, approvals, waivers,
authorizations, designations, declarations, notifications, or filings that will
be received prior to or as of the Closing Date.
 
2.7           Brokers or Finders.  The Company has not incurred, directly or
indirectly, as a result of any action taken by the Company, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement or the issuance of the Purchased Securities or
any transaction contemplated hereby or thereby.  The Company agrees to indemnify
and hold harmless each Purchaser from any liability for any commission or
compensation in the nature of a finder’s fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.
 
2.8           Offering Exemption.  Assuming the truth and accuracy of the
representations and warranties contained in Section 3, the offer and sale of the
Purchased Securities as contemplated hereby and the issuance and delivery to the
Purchasers of the Purchased Securities and the Conversion Shares, are exempt
from registration under the Securities Act of 1933, as amended (the “Securities
Act”), and will be registered or qualified (or exempt from registration or
qualification) under applicable state securities and “blue sky” laws, as
currently in effect.
 
2.9           Offering of Purchased Shares and Warrants.  No form of general
solicitation or general advertising was used by the Company or any of its agents
or representatives in connection with the offer and sale of the Purchased
Securities.  Neither the Company nor, to the Company’s Knowledge, any agent
acting on the Company’s behalf has, directly or indirectly, offered the
Purchased Securities of the Company for sale to or solicited any offers to buy
the Purchased Securities of the Company from, or otherwise approached or
negotiated with respect thereto with any other potential purchaser.
 
2.10           SEC Reports.  (a)  The Company has filed all required forms,
reports and documents with the Securities and Exchange Commission (the “SEC”)
since April 1, 2001, each
 

--------------------------------------------------------------------------------


 
of which has complied in all material respects with all applicable requirements
of the Securities and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules and regulations promulgated thereunder, each as
in effect on the date such forms, reports and documents were filed.
 
(b)           None of the following contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein in light of the circumstances under which they were made not
misleading: (i) this Agreement (including, the Schedules and Exhibits attached
hereto), (ii) the Existing Certificate, (iii) the Bylaws, or (iv) the SEC
Reports.  There is no fact which, to the Knowledge of the Company, has not been
disclosed to the Purchasers, which could be expected to have a Material Adverse
Effect on the ability of the Company to perform its obligations under the
Existing Certificate, the Bylaws or this Agreement.
 
(c)           The Company is not aware of any correspondence (other than routine
communications), action or proposed or threatened action by the SEC or Nasdaq
with regard to the Company since April 1, 2006.
 
2.11           Financial Statements.  Included in the Company’s filings with the
SEC are the audited financial statements of the Company and its Subsidiaries as
at and for the years ended March 31, 2006, 2005 and 2004 and the unaudited
financial statements of the Company and its Subsidiaries for the fiscal quarters
ended June 30, September 30 and December 31, 2006 (the “Financial
Statements”).  The Financial Statements have been prepared in accordance with
GAAP and fairly present the financial condition and operating results of the
Company and its Subsidiaries as of the date, and for the period, indicated
therein, except that the unaudited financial statements as at and for the
quarters ended June 30, September 30 and December 31, 2006 are subject to normal
year-end adjustments and do not contain all notes required under GAAP.
 
2.12           Absence of Conflicts.  The Company is not in violation of or
default under any provision of its Existing Certificate or Bylaws. The
execution, delivery, and performance of, and compliance with this Agreement and
the consummation of the transactions contemplated hereby, have not and will not:
 
(a)           violate, conflict with or result in a breach of any provision of
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default), under, or result in the termination of, or
accelerate the performance required by, or result in the creation of any Lien
upon any of the assets, properties or business of the Company and the
Subsidiaries under, any of the terms, conditions or provisions of the Existing
Certificate or the Bylaws, or any material contract of the Company (for purposes
of this Section 2.12(a) a material contract of the Company shall be only those
agreements that are included as exhibits to the Company filings with the SEC);
or
 
(b)           violate any judgment, ruling, order, writ, injunction, award,
decree, or any Law or regulation of any court or federal, state, county or local
government or any other governmental, regulatory or administrative agency or
authority which is applicable to the
 

--------------------------------------------------------------------------------


 
Company or any Subsidiary or any of their assets, properties or business, which
violation would have a Material Adverse Effect.
 
3.           Representations and Warranties of the Purchasers.  Each Purchaser
hereby represents and warrants that:
 
3.1           Organization and Qualification.  Each Purchaser is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization and its Agreement of Limited Partnership to carry
on its business as it is now being conducted or proposed to be conducted.
 
3.2           Power and Authority.  Each Purchaser has all requisite power and
authority as a limited partnership to execute and deliver the Transaction
Documents to which it is a party, to purchase the Purchased Securities from the
Company hereunder, and to carry out and perform its obligations under the terms
of the Transaction Documents.
 
3.3           Authorization.  The execution, delivery and performance by such
Purchaser of the Transaction Documents to which it is a party, and the
performance of all of the obligations of such Purchaser under each of such
Transaction Documents have been duly and validly authorized, and no other
action, approval or authorization is required on the part of such Purchaser or
any Person by Law or otherwise in order to make the Transaction Documents the
valid, binding and enforceable obligations (subject to (i) laws of general
application relating to bankruptcy, insolvency, and the relief of debtors, and
(ii) rules of law governing specific performance, injunctive relief, or other
equitable remedies) of such Purchaser that is a party thereto.  Each of the
Transaction Documents, when executed and delivered by such Purchaser that is a
party thereto, will constitute a valid and legally binding obligation of such
Purchaser that is a party thereto, enforceable against such Purchaser that is a
party thereto in accordance with its terms subject to: (i) laws of general
application relating to bankruptcy, insolvency, and the relief of debtors, and
(ii) rules of law governing specific performance, injunctive relief, or other
equitable remedies.
 
3.4           Purchase Entirely for Own Account.  The Purchased Securities and
the Conversion Shares (collectively, the “New Securities”) will be acquired for
investment for such Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof.  Such Purchaser’s
principal office is listed on Exhibit I attached hereto.  Such Purchaser is
aware that the Company is issuing the New Securities pursuant to Section 4(2) of
the Securities Act and Regulation D promulgated thereunder without complying
with the registration provisions of the Securities Act or other applicable
federal or state securities laws.  Such Purchaser is also aware that the Company
is relying upon, among other things, the representations and warranties of the
Purchasers contained in this Agreement for purposes of complying with Regulation
D.
 
3.5           Disclosure of Information.  Such Purchaser has received and
carefully reviewed all the information it considers necessary or appropriate for
deciding whether to purchase the New Securities.  Such Purchaser further
represents that the Company has made available to such Purchaser, at a
reasonable time prior to the date of this Agreement, an opportunity to (a) ask
questions and receive answers from the Company regarding the terms and
 

--------------------------------------------------------------------------------


 
conditions of the offering of the New Securities and the business, properties
and financial condition of the Company, all of which questions (if any) have
been answered to the reasonable satisfaction of such Purchaser, and (b) obtain
additional information, all of which was furnished by the Company to the
reasonable satisfaction of such Purchaser.  The foregoing, however, does not
limit or modify the representations and warranties of the Company in Section 2
of this Agreement or the right of the Purchasers to rely thereon.
 
3.6           Investment Experience.  Such Purchaser acknowledges that it is
able to fend for itself, can bear the economic risk of its investment, and has
such knowledge and experience in investing in companies similar to the Company
and in financial or business matters such that it is capable of evaluating the
merits and risks of the investment in the New Securities.  Such Purchaser has
made the determination to enter into this Agreement and the other agreements
contemplated hereby and to acquire the New Securities based upon its own
independent evaluation and assessment of the value of the Company and its
present and prospective business prospects.
 
3.7           Accredited Investor.  Such Purchaser is an “accredited investor”
within the meaning of SEC Rule 501 of Regulation D, as presently in effect.
 
3.8           Restricted Securities; Legends.  Such Purchaser recognizes that
the New Securities will not be registered under the Securities Act or other
applicable federal or state securities laws.  Such Purchaser understands that
the New Securities it is purchasing are characterized as “restricted securities”
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering.  Such Purchaser
acknowledges that it may not to sell or transfer the New Securities unless such
New Securities are registered under the Securities Act and under any other
applicable securities laws and that certificates evidencing the New Securities
will bear the following legend or similar legend:
 
THIS SECURITY AND THE SHARES OF STOCK WHICH MAY BE PURCHASED UPON THE [EXERCISE]
[CONVERSION] OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), AND SUCH SECURITIES MAY NOT BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION AND
REGISTRATION UNDER APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION THEREFROM
UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER AND SUCH APPLICABLE STATE
SECURITIES LAWS.
 
THIS SECURITY AND THE SHARES OF STOCK WHICH MAY BE PURCHASED UPON THE [EXERCISE]
[CONVERSION] OF THIS SECURITY ARE ALSO SUBJECT TO CERTAIN RESTRICTIONS ON THE
TRANSFER THEREOF PURSUANT TO A SHAREHOLDERS AGREEMENT WITH THE ISSUER.
 

--------------------------------------------------------------------------------


 
3.9           No General Solicitation.  Such Purchaser acknowledges that the New
Securities were not offered to such Purchaser means of: (a) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar medium, or broadcast over television or radio, or (b) any other form of
general solicitation or advertising.
 
3.10           Absence of Conflicts.  Such Purchaser’s execution, delivery, and
performance of, and compliance with the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, have not and
will not:
 
(a)           violate, conflict with or result in a breach of any provision of
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in the creation of any Lien
upon any of the assets, properties or business of such Purchaser under, any of
the terms, conditions or provisions of (i) its certificate/articles of formation
or organization or any of its other formation or organizational documents, or
(ii) any material contract to which it is a party; or
 
(b)           violate any judgment, ruling, order, writ, injunction, award,
decree, or any Law or regulation of any court or federal, state, county or local
government or any other governmental, regulatory or administrative agency or
authority which is applicable to such Purchaser or any of its assets, properties
or businesses, which violation would have a Material Adverse Effect.
 
3.11           Brokers or Finders.  Such Purchaser has not incurred, nor will it
incur, directly or indirectly, as a result of any action taken by such
Purchaser, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with this Agreement or the issuance of the
New Securities or any transaction contemplated hereby or thereby.  Such
Purchaser agrees to indemnify and hold the Company harmless from any liability
for any commission or compensation in the nature of a finders’ fee (and the
costs and expenses of defending against such liability or asserted liability)
for which such Purchaser, or any of its respective officers, employees or
representatives is responsible.
 
4.           Conditions of the Parties.
 
4.1           Conditions of Purchasers’ Obligations at the Closing.  The
obligations of each Purchaser under Section 1 of this Agreement are subject to
the satisfaction by the Company on or before the Closing of each of the
following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained in Section 2 shall be true and correct on
and as of the Closing with the same force and effect as though such
representations and warranties had been made on and as of the date of the
Closing except as a result of events and changes thereto that do not result in a
Material Adverse Effect (except where such representation is made as of a
specific date, it shall be true and correct as of such date except as a result
of events and changes thereto that do not result in a Material Adverse Effect).
 

--------------------------------------------------------------------------------


 
(b)           Performance.  The Company shall have performed and complied with
all conditions contained in this Agreement that are required to be performed or
complied with by it on or before the Closing.
 
(c)           Consents and Approvals.  All authorizations, approvals, permits,
or consents, if any, of any governmental authority or regulatory body of the
United States or of any state or any creditor of the Company or any other Person
that are required in connection with the lawful issuance and sale of the
Purchased Securities at the Closing pursuant to this Agreement shall be duly
obtained and effective as of each the Closing and the purchase and payment of
the Purchased Securities to be purchased by the Purchasers at each the Closing
on the terms and conditions as provided herein shall not violate any applicable
Law.
 
(d)           Good Standing; Qualification to do Business.  The Company shall
have delivered to the Purchasers certificates of good standing with respect to
the Company dated as of a date no earlier than 15 days prior to the any the
Closing from the jurisdiction of incorporation of the Company and from each
jurisdiction in which it has qualified to do business and evidence of telephone
confirmation thereof as of the close of business immediately prior to the
Closing Date.
 
(e)           Secretary’s Certificate.  The Company shall have delivered to the
Purchasers a certificate executed by its Secretary dated the Closing Date
certifying with respect to (i) a copy of its Existing Certificate, the
Certificate of Amendment and its Bylaws as amended to and in effect on the
Closing Date and that the Company is not in violation of or default under any
provision of its Existing Certificate, Certificate of Amendment or Bylaws as of
and on the Closing Date,  (ii) board (or committee) resolutions authorizing the
transactions contemplated by this Agreement and the Transaction Documents, (iii)
copies of all minutes of all meetings (or excerpts thereof) and all actions by
written consent of the shareholders of the Company authorizing the transactions
contemplated in the Transaction Documents and (iv) incumbency matters and such
other proceedings relating to the authorization, execution and delivery of the
Transaction Documents as may be reasonably requested by the Purchasers.
 
(f)           Cross-Receipts of the Purchasers.  The Company and the Purchasers
shall have executed and delivered a cross-receipt acknowledging the Company’s
delivery to the Purchasers of the documents and certificates representing the
Purchased Securities issued and sold to the Purchasers on the Closing Date to
the Purchasers and the Purchasers’ payment therefor.
 
(g)           Conversion Shares.  The Conversion Shares with respect to
Purchased Securities being purchased at the Closing, have been duly reserved for
issuance and when issued will be duly and validly issued, fully paid and
nonassessable.
 
(h)           Listing on Stock Exchange.  Appropriate filings shall have been
made to list the Common Stock on Nasdaq, any other national securities exchange
as identified under the Exchange Act, or the Nasdaq OTC Bulletin Board (or
comparable substitute quotation system) as of the Closing and no action shall
have been taken by Nasdaq or such national securities exchange to terminate such
listing prior to the Closing.
 

--------------------------------------------------------------------------------


 
(i)           Registration Rights Agreement; etc.  The Company and each other
Purchaser shall have executed the Registration Rights Agreement Amendment.
 
(j)           Series A-8 Purchased Shares.  The Company shall deliver to each
Purchaser its respective Series A-8 Purchased Shares.
 
(k)           Warrants.  The Company shall deliver to each Purchaser its
respective Warrants.
 
(l)           Charter Amendment . The Company shall have filed at the Closing
the Certificate of Amendment.
 
4.2           Conditions of Company’s Obligations at the Closing.  The
obligations of the Company to consummate the transactions contemplated by this
Agreement are subject to the satisfaction by the Purchasers on or before any the
Closing of each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Purchasers contained in Section 3 shall be true and correct in
all material respects on and as of the Closing (except where another date or
period of time is specifically stated herein for a representation or warranty
and in such case such representation or warranty shall be true and correct in
all material respects on and as of such date) with the same force and effect as
though such representations and warranties had been made on and as of the date
of the Closing; provided, however, that representations and warranties that
contain a materiality qualification shall be true and correct in all respects.
 
(b)           Performance.  The Purchasers shall have performed and complied
with all conditions contained in this Agreement that are required to be
performed or complied with by it on or before the Closing.
 
(c)           Consents and Approvals.  All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state or any other Person that are required in connection with
the lawful issuance and sale of the Purchased Securities pursuant to this
Agreement shall be duly obtained and effective as of the Closing and the
purchase and payment of the Purchased Securities to be purchased by the
Purchasers at the Closing on the terms and conditions as provided herein shall
not violate any applicable Law.
 
(d)           Cross-Receipts of the Purchasers.  The Company and the Purchasers
shall have executed and delivered a cross-receipt acknowledging the Company’s
delivery to the Purchasers of the certificates representing the Purchased
Securities issued and sold to the Purchasers on the Closing Date to the
Purchasers and the Purchasers’ payment therefor.
 
(e)           Purchase Price.  The Purchasers shall have delivered to the
Company the applicable purchase price for the Purchased Securities being
purchased on the Closing Date as provided in Section 1.4.
 

--------------------------------------------------------------------------------


 
(f)           Complete Purchase.  If more than one Purchaser is purchasing
Purchased Securities at any the Closing, then each such Purchaser shall have
satisfied all of the foregoing conditions in this Section 4.3 and shall have
purchased the Purchased Securities that each such Purchaser has agreed to
purchase.
 
(g)           Consent of Series A Preferred Stockholders.  The Consent of the
Series A Preferred Stockholders required pursuant to the Company’s Certificate
of Incorporation shall have been delivered to the Company.
 
5.           Covenants.  So long as any Purchaser together with any entity
affiliated with it owns at least 750,000 shares of Series A Preferred Stock (as
appropriately adjusted for any stock splits, stock dividends, combinations, and
the like), the Company covenants and agrees that it will comply with each of the
following covenants.
 
5.1           Financial Statements.  The Company shall furnish to each
Purchaser, within five Business Days after filing, a true and complete signed
copy of its Form 10-Q as filed with the SEC pursuant to the Exchange Act, all in
such form, and together with such other information with respect to the business
of the Company, as the Purchasers may request, which shall present fairly, in
all material respects, the financial position of the Company as of the end of
each such period and the results of its operations and cash flows during such
period, all in accordance with GAAP.  Annually, but not later than five Business
Days after filing, the Company shall deliver to the Purchasers (i) a true and
complete signed copy of its Form 10-K as filed with the SEC pursuant to the
Exchange Act and (ii) audited financial statements which shall present fairly,
in all material respects, the financial position of the Company as of the end of
each such period and the results of its operations and cash flows during such
period, all in accordance with GAAP and accompanied by the unqualified report
and opinion thereon of the Company’s independent certified public accountant.
 
5.2           Certain Other Reports and Information.  The Company shall deliver
to the Purchasers, within 30 days of issuance, all accountants’ management
letters pertaining to, all other reports submitted by accountants in connection
with any audit of, and all other reports from outside accountants with respect
to, the Company and its Subsidiaries (and, in any event, any independent
auditors’ annual management letters, if issued, will be delivered to the
Purchasers concurrently with the financial statements referred to in Section
5.1).
 
5.3           Further Information; Further Assurances.  The Company will, with
reasonable promptness, provide to the Purchasers such further assurances and
additional information, reports and statements respecting its business,
operations, properties and financial condition and respecting its Affiliates and
investments, as the Purchasers may from time to time reasonably request.  The
Company shall use its reasonable commercial efforts to assist each Purchaser
with respect to the necessary Securities Act and/or Exchange Act filings with
respect to the Purchased Securities at the cost and expense of such Purchaser.
 
5.4           Notice of Certain Events.  Promptly upon becoming aware of any of
the following, the Company shall give the Purchasers notice thereof, together
with a written statement of a Responsible Officer of the Company setting forth
the details thereof and any action with respect thereto taken or proposed to be
taken by the Company:
 

--------------------------------------------------------------------------------


 
(i)           Any pending action, suit, proceeding or investigation by or before
any Governmental Authority against or affecting the Company (or any such action,
suit, proceeding or investigation threatened in writing) to the extent that it
would result in a Material Adverse Effect.
 
(ii)           Any material violation, breach or default by the Company or any
of its Subsidiaries of or under any agreement or instrument material to its
business, assets, properties, operations or condition, financial or otherwise
(it being expressly understood and agreed that the Company need not provide
notice to the Purchasers pursuant to this Section 5.4(ii) of the termination of
any such agreement or instrument in accordance with its terms).
 
(iii)           (A) Any Environmental Claim made or threatened in writing
against the Company, or (B) the Company’s becoming aware of any past or present
acts, omissions, events or circumstances (including any Release, disposition,
removal, abandonment or escape of any Hazardous Materials on, at, in, under,
above, to, from or about any facility or property now or previously owned,
operated or leased by the Company or any of its Subsidiaries) which could form
the basis of any such Environmental Claim, which Environmental Claim, in the
case of either clause (A) or (B), if adversely resolved, would reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.
 
(iv)           The occurrence of any Material Adverse Effect or any deviation in
or change from the representations, warranties or covenants of the Company in
this Agreement or in the other Transaction Documents.
 
5.5           Visitation; Verification.  The Company shall permit such Persons
as the Purchasers may designate from time to time to visit and inspect any of
the properties of the Company to examine their respective assets, properties,
offices and other facilities, and books and records and take copies and extracts
therefrom, and access to the outside auditors of the Company and their work
papers relating thereto, in each case, as the Purchasers may from time to time
reasonably request, and to discuss their affairs with their directors, officers,
employees and independent accountants at such times and as often as the
Purchasers may reasonably request; provided that (i) any such Person shall
provide at least two days’ prior advance notice to the Company of its intention
to visit or inspect any of the properties of the Company; and (ii) all such
visits or inspections shall be conducted during the normal business hours of the
Company and without undue interference with the conduct of the Company’s
business.  The Company shall reimburse the Purchasers for reasonable
out-of-pocket costs and expenses of for all inspections in any calendar year;
for all other times all such visits or inspections shall be at the sole cost and
expense of the Purchasers.  The parties hereto agree that no investigation by
the Purchasers or their representatives shall affect or limit the scope of the
representations and warranties of the Company contained herein or in any
Transaction Document delivered pursuant hereto or limit liability for breach of
any such representation or warranty.
 
The Purchasers shall have the right to examine and verify accounts, inventory
and other properties and liabilities of the Company and its Subsidiaries from
time to time, and the Company shall cooperate with the Purchasers in such
verification.  Without limitation of the foregoing, subject to limitations
required due to the nature of any classified work, contracts or
 

--------------------------------------------------------------------------------


 
customer relationships, the Company hereby authorizes its officers, employees
and independent accountants to discuss with the Purchasers the affairs of the
Company and its Subsidiaries.
 
5.6           Insurance.
 
(a)           The Company shall, and shall cause each of its Subsidiaries to (i)
maintain with financially sound and reputable insurers insurance with respect to
its properties and business and against such liabilities, workers’ compensation,
casualties and contingencies and of such types and in such amounts as are
customary in the case of corporations engaged in the same or similar businesses
or having similar properties similarly situated and naming each Purchaser as an
additional insured and a loss payee, (ii) furnish to the Purchasers from time to
time upon request copies of the policies under which such insurance is issued,
original certificates of insurance and such other information relating to such
insurance as the Purchasers may reasonably request, and (iii) provide such other
insurance and endorsements as are required by this Agreement and the other
Transaction Documents.
 
(b)           The Company shall maintain in effect an errors and omissions
insurance policy for the Company and its Subsidiaries with (i) coverage
extending to all officers and directors of the Company, (ii) policy limits not
less than those maintained by the Company and its Subsidiaries on the date
hereof, and (iii) deductibles not greater than those as are reasonable for
companies engaged in the same or similar businesses and similarly situated.
 
5.7           Payment of Taxes and Other Potential Charges and Priority
Claims.  The Company shall, and shall cause each of its Subsidiaries to, pay or
discharge:
 
(i)           on or prior to the date on which material penalties attach
thereto, all taxes, assessments and other governmental charges imposed upon it
or any of its properties;
 
(ii)           on or prior to the date when due, all lawful claims of
materialmen, mechanics, carriers, warehousemen, landlords and other like Persons
which, if unpaid, might result in the creation of a material Lien upon any such
property; and
 
(iii)           on or prior to the date when due, all other lawful claims which,
if unpaid, might result in the creation of a Lien upon any such property or
which, if unpaid, might give rise to a claim entitled to priority over general
creditors of the Company in a case under Title 11 (Bankruptcy) of the United
States Code, as amended;
 
provided that unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced it need not pay or discharge any such tax,
assessment, charge or claim so long as (x) the validity thereof is contested in
good faith and by appropriate proceedings diligently conducted, and (y) such
reserves or other appropriate provisions as may be required by GAAP shall have
been made therefor.
 
5.8           Preservation of Corporate Status.  The Company shall maintain its
status as a corporation or other entity duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or formation,
and to be duly qualified to do business as a foreign entity and in good standing
in all jurisdictions in which the ownership of its properties or the nature of
its business or both make such qualification necessary.
 

--------------------------------------------------------------------------------


 
5.9           Governmental Approvals and Filings.  The Company shall obtain,
keep and maintain in full force and effect all Governmental Approvals necessary
in connection with or to facilitate the execution and delivery of this Agreement
or any other Transaction Document, consummation of the transactions herein or
therein contemplated, performance of or compliance with the terms and conditions
hereof or thereof or to ensure the legality, validity, binding effect,
enforceability or admissibility in evidence hereof or thereof.
 
5.10           Financial Accounting Practices.  The Company shall, and shall
cause each of its Subsidiaries to, make and keep books, records and accounts
which, in reasonable detail, accurately and fairly reflect its transactions and
dispositions of its assets and maintain systems of internal accounting controls
sufficient to provide reasonable assurances that (a) transactions are executed
in accordance with management’s general or specific authorization, (b)
transactions are recorded as necessary (i) to permit preparation of financial
statements in conformity with GAAP and (ii) to maintain accountability for
assets, (c) access to assets is permitted only in accordance with management’s
general or specific authorization and (d) the recorded accountability for assets
is compared with the existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.
 
6.           Indemnification.
 
6.1           General Indemnification.  The Company shall indemnify, defend and
hold each Purchaser, its affiliates and their respective officers, directors,
partners (general and limited), employees, agents, attorneys successors and
assigns (each a “Purchaser Entity”) harmless from and against all Losses
incurred or suffered by a Purchaser Entity as a result of the breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or any of the other Transaction Documents, except to the extent
that such Losses are the result of the gross negligence, willful misconduct or
fraud of such Purchaser Entity.  Each Purchaser, severally and not jointly,
shall indemnify, defend and hold the Company, its affiliates, their respective
officers, directors, employees, agents, attorneys, successors and assigns (each
a “Company Entity”) harmless against all Losses as a result of the breach of any
of the representations, warranties, covenants or agreements made by such
Purchaser in this Agreement or any of the other Transaction Documents, except to
the extent that such Losses are a result of the gross negligence, willful
misconduct or fraud of such Company Entity.  
 
6.2           Indemnification Principles.  For purposes of this Section 6,
“Losses” shall mean each and all of the following items:  claims, losses
(including, without limitation, losses of earnings), liabilities, obligations,
payments, damages (actual, punitive or consequential to the extent provided in
this Section 6.2), charges, judgments, fines, penalties, amounts paid in
settlement, costs and expenses (including, without limitation, interest which
may be imposed in connection therewith, costs and expenses of investigation,
actions, suits, proceedings, demands, assessments and reasonable fees, expenses
and disbursements of counsel, consultants and other experts).  Each Purchaser
and the Company hereby agree that Losses shall not include punitive or
consequential damages except to the extent that such Losses are the result of
the gross negligence, willful misconduct or fraud of the party from whom the
indemnification is being sought (the “Indemnifying Party”).
 

--------------------------------------------------------------------------------


 
6.3           Claim Notice; Right to Defend.  A party seeking indemnification
(the “Indemnified Party”) under this Section 6 shall promptly upon becoming
aware of the facts indicating that a claim for indemnification may be warranted,
give to the Indemnifying Party a claim notice relating to such Loss (a “Claim
Notice”).  Each Claim Notice shall specify the nature of the claim, the
applicable provision(s) of this Agreement or other instrument under which the
claim for indemnity arises, and, if possible, the amount or the estimated amount
thereof.  No failure or delay in giving a Claim Notice (so long as the same is
given prior to expiration of the representation or warranty upon which the claim
is based) and no failure to include any specific information relating to the
claim (such as the amount or estimated amount thereof) or any reference to any
provision of this Agreement or other instrument under which the claim arises
shall affect the obligation of the Indemnifying Party unless such failure
materially and adversely prejudices the Indemnifying Party.  If such Loss
relates to the commencement of any action or proceeding by a third person, the
Indemnified Party shall give a Claim Notice to the Indemnifying Party regarding
such action or proceeding and the Indemnifying Party shall be entitled to
participate therein to assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Party.  After the delivery of notice from the
Indemnifying Party to the Indemnified Party of its election to assume the
defense of such action or proceeding, the Indemnifying Party shall not be liable
(except to the extent the proviso to this sentence is applicable, in which event
it will be so liable) to the Indemnified Party under this Section 8 for any
legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof other than reasonable costs of
investigation, provided that each Indemnified Party shall have the right to
employ separate counsel to represent it and assume its defense (in which case,
the Indemnifying Party shall not represent it) if (i) upon the advice of
counsel, the representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, (ii)
in the event the Indemnifying Party has not assumed the defense thereof within
10 days of receipt of notice of such claim or commencement of action, and in
which case the fees and expenses of one such separate counsel shall be paid by
the Indemnifying Party or (iii) if such Indemnified Party who is a defendant in
any action or proceeding which is also brought against the Indemnifying Party
reasonably shall have concluded that there may be one or more legal defenses
available to such Indemnified Party which are not available to the Indemnifying
Party.  If any Indemnified Party employs such separate counsel it will not enter
into any settlement agreement which is not approved by the Indemnifying Party,
such approval not to be unreasonably withheld.  If the Indemnifying Party so
assumes the defense thereof, it may not agree to any settlement of any such
claim or action as the result of which any remedy or relief, other than monetary
damages for which the Indemnifying Party shall be responsible hereunder, shall
be applied to or against the Indemnified Party, without the prior written
consent of the Indemnified Party.  In any action hereunder as to which the
Indemnifying Party has assumed the defense thereof with counsel reasonably
satisfactory to the Indemnified Party, the Indemnified Party shall continue to
be entitled to participate in the defense thereof, with counsel of its own
choice, but, except as set forth above, the Indemnifying Party shall not be
obligated hereunder to reimburse the Indemnified Party for the costs thereof.
 
7.           Certain Definitions.  For the purposes of this Agreement the
following terms will have the following meanings:
 

--------------------------------------------------------------------------------


 
“Affiliate(s)” shall mean, with respect to any Person, any other Person directly
or indirectly controlling (including but not limited to all directors and
executive officers of such Person), controlled by, or under direct or indirect
common control with such Person.  A Person shall be deemed to control a
corporation for the purposes of this definition if such Person possesses,
directly or indirectly, the power (i) to vote 10% or more of the securities
having ordinary voting power for the election of directors of such corporation
or (ii) to direct or cause the direction of the management and policies of such
corporation, whether through the ownership of voting securities, by contract or
otherwise.
 
“Agreement” shall have the meaning ascribed to it in the preliminary paragraph.
 
“Approval” shall have the meaning ascribed to it in Section 8.8(a).
 
“Board of Directors” shall have the meaning ascribed to it in the recitals.
 
“Business Day” shall mean any day other than a Saturday, Sunday, public holiday
under the laws of the State of New York or any other day on which banking
institutions are authorized to close in New York City.
 
“Bylaws” shall have the meaning ascribed to it in Section 2.2.
 
“Certificate of Amendment” shall have the meaning ascribed to it in the
recitals.
 
“Claim Notice” shall have the meaning ascribed to it in Section 6.3.
 
“Closing” shall have the meaning ascribed to it in Section 1.4.
 
“Closing Date” shall have the meaning ascribed to it in Section 1.4.
 
“Company” shall have the meaning ascribed to it in the preliminary paragraph.
 
“Company Entity” shall have the meaning ascribed to it in Section 6.1.
 
“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company.
 
“Conversion Shares” shall have the meaning ascribed to it in Section 2.3.
 
“Environmental Claim” shall mean, with respect to any Person, any action, suit,
proceeding, notice, claim, complaint, demand, request for information or other
communication (written or oral) against, of or to such Person by or from any
other Person (including any Governmental Authority, citizens’ group or present
or former employee of such Person) alleging, asserting or claiming any actual or
potential (a) violation of or liability under any applicable environmental Law
or regulation or (b) liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, personal injuries, fines
or
 

--------------------------------------------------------------------------------


 
penalties arising out of, based on or resulting from the presence, or release
into the environment, of any Hazardous Materials at any location, whether or not
owned by such Person.
 
“Exchange Act” shall have the meaning ascribed to it in Section 2.10.
 
“Existing Certificate” shall have the meaning ascribed to it in Section 2.2.
 
“Financial Statements” shall have the meaning ascribed to it in Section 2.11.
 
“GAAP” shall mean generally accepted accounting principles for financial
reporting in the United States, applied on a consistent basis.
 
“Governmental Approval” shall mean any approval, order, consent, waiver,
authorization, certificate, license, permit or validation of, or exemption or
other action by, or filing, recording or registration with, or notice to, any
Governmental Authority.
 
“Governmental Authority” shall mean any government or political subdivision or
any agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.
 
“Hazardous Material(s)” shall mean any element, compound, substance or other
material (including, without limitation, any pollutant, contaminant, hazardous
waste, hazardous substance, chemical substance, or product) that is listed,
classified or regulated pursuant to any Environmental Law, including, without
limitation, any petroleum product, by-product or additive, asbestos, presumed
asbestos-containing material, asbestos-containing material, medical waste,
chlorofluorocarbon, hydrochlorofluorocarbon, lead-containing paint,
polychlorinated biphenyls, radioactive material or radon.
 
“Hereof”, “hereto”, “hereunder” and similar terms shall refer to this Agreement
and not to any particular paragraph or provision of this Agreement.
 
“Indemnified Party” shall have the meaning ascribed to it in Section 6.3.
 
“Indemnifying Party” shall have the meaning ascribed to it in Section 6.2.
 
“Knowledge” shall mean with respect to the Company, the knowledge, after
diligent investigation, of the directors, officers and senior management of the
Company and of the person or persons in such entity with responsibility for the
matter with respect to which the knowledge is applicable.
 
“Law” shall mean the Company’s certificate of incorporation, as amended, the
By-laws and any foreign, federal, state or local law, statute, rule, regulation,
ordinance, code, directive, writ, injunction, decree, judgment or order
applicable to the Company or the Subsidiaries.
 

--------------------------------------------------------------------------------


 
“Lien(s)” shall mean any mortgage, deed of trust, pledge, lien, security
interest, charge or other encumbrance or security arrangement of any nature
whatsoever, including any conditional sale or title retention arrangement, and
any assignment, deposit arrangement or lease intended as, or having the effect
of, security, other than those which together do not have a Material Adverse
Effect.
 
“Losses” shall have the meaning ascribed to it in Section 6.2.
 
“Lien(s)” shall mean any mortgage, deed of trust, pledge, lien, security
interest, charge or other encumbrance or security arrangement of any nature
whatsoever, including any conditional sale or title retention arrangement, and
any assignment, deposit arrangement or lease intended as, or having the effect
of, security.
 
“Material Adverse Effect” shall mean an effect which is materially adverse to
the business, assets, properties, operations, results of operations or condition
(financial or otherwise) of the Company individually or of the Company and the
Subsidiaries taken as a whole (excluding general economic conditions or acts of
war or terrorism).
 
“Nasdaq” shall have the meaning ascribed to it in Section 2.5.
 
“New Securities” shall have the meaning ascribed to it in Section 3.4.
 
“Options” shall have the meaning ascribed to it in Section 2.4.
 
“Person” shall mean an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated organization, joint venture,
joint stock company, or a government or any agency or political subdivision
thereof or other entity of any kind.
 
“Purchased Securities” shall have the meaning ascribed to it in Section 1.3.
 
“Purchaser(s)” shall have the meaning ascribed to it in the preliminary
paragraph.
 
“Purchaser Entity” shall have the meaning ascribed to it in Section 6.1.
 
“Registration Rights Agreement Amendment” shall have the meaning ascribed to it
in the recitals.
 
“Release” shall mean any past or present release, spill, leak, leaching,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping.
 
“Responsible Officer” shall mean the President, Chief Executive Officer, Vice
President of Finance or Chief Financial Officer of the Company.
 
“SEC” shall have the meaning ascribed to it in Section 2.10.
 

--------------------------------------------------------------------------------


 
“SEC Reports” shall mean the Company’s (i) Annual Report on Form 10-K for the
years ended March 31, 2006, 2005, and 2004, (ii) all definitive proxy statements
relating to the Company’s meeting of shareholders (whether annual or special)
held since April 1, 2006 and (iii) all other reports or registration statements
filed by the Company with the SEC since April 1, 2006.
 
“Securities Act” shall have the meaning ascribed to it in Section 2.8.
 
“Series A Preferred Stock” shall mean, collectively, the Series A-1 Preferred
Stock, Series A-2 Preferred Stock, Series A-3 Preferred Stock, Series A-4
Preferred Stock, Series A-5 Preferred Stock, Series A-6 Preferred Stock,  Series
A-7 Preferred Stock and the Series A-8 Preferred Stock, each $0.001 par value
per share, of the Company.
 
“Series A-8 Preferred Stock” shall mean the Series A-8 Preferred Stock, $0.001
par value per share, of the Company.
 
“Series A-8 Purchased Shares” shall have the meaning ascribed to it in the
recitals.
 
“Shareholders’ Agreement” shall have the meaning ascribed to it in the recitals.
 
“63% in Interest Purchasers” shall mean the Purchasers owning Purchased
Securities, the original purchase price of which constitutes at least 63% of the
amounts invested by all of the Purchasers in all of the then outstanding
Purchased Securities.
 
“Subsidiary(ies)” shall mean any other corporation, limited liability company,
association, joint stock company, joint venture or business trust of which, as
of the date hereof or hereafter, (i) more than fifty percent (50%) of the
outstanding voting stock, share capital or other equity interests is owned
either directly or indirectly by any Person or one or more of its Subsidiaries,
or (ii) the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by any Person and/or its
Subsidiaries.  Unless otherwise specified to the contrary herein,
Subsidiary(ies) shall refer to the Company’s Subsidiary(ies).
 
“Transaction Document(s)” shall mean, collectively, this Agreement, the
Purchased Securities, the Registration Rights Agreement Amendment and all other
agreements and instruments and any other documents, certificates, instruments or
agreements executed pursuant to or in connection with any such document or this
Agreement, as such documents may be amended from time to time.
 
“Warrants” shall have the meaning ascribed to it in the recitals.
 
8.           Miscellaneous.
 
8.1           Survival of Representations and Warranties.  The representations
and warranties of the Company and Purchasers contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the other Transaction Documents
 

--------------------------------------------------------------------------------


 
until the date that is three months following the end of the second fiscal year
of the Company ending after the Closing Date.
 
8.2           Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of any Purchased Securities).  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  Subject to applicable securities laws and the Shareholders’
Agreement, each Purchaser shall have the right to assign all of the rights,
title and interest of such Purchaser pursuant to this Agreement, including,
without limitation, the right to purchase the Purchased Securities and any
shares of Common Stock issuable upon conversion or exercise thereof, to any
third party reasonably acceptable to the Company.
 
8.3           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of New York, excluding the application of any
conflicts of laws principles which would require the application of the laws of
another state.
 
8.4           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
8.5           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
8.6           Notices.  All notices and other communications required or
permitted hereunder shall be in writing.  Notices shall be delivered personally,
via recognized overnight courier (such as Federal Express, DHL or Airborne
Express) or via certified or registered mail.  Notices may be delivered via
facsimile or e-mail, provided that by no later than two days thereafter such
notice is confirmed in writing and sent via one of the methods described in the
previous sentence.  Notices shall be addressed as follows:
 
(a)           if to a Purchaser, to such Purchaser’s address set forth on
Schedule I hereto; and
 
(b)           if to the Company, to MTM Technologies, Inc., 1200 High Ridge
Road, Stamford, Connecticut 06905, Attention: General Counsel, facsimile number
(203) 975-3701, or at such other address or facsimile number as the Company
shall have furnished in writing to the Purchasers, with a copy to Thelen Reid
Brown Raysman & Steiner LLP, 875 Third Avenue, New York, New York 10022,
Attention: E. Ann Gill, facsimile number (212) 603.2001.
 
All notices shall be effective upon receipt.
 
8.7           Expenses.  The Company shall pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
this Agreement and the transactions contemplated hereby.  If the transactions
contemplated hereby are consummated on
 

--------------------------------------------------------------------------------


 
the Closing Date or if the Company enters into a transaction with another
potential purchaser not affiliated with any Purchaser on substantially the terms
set forth in this Agreement, the Company shall reimburse the Purchasers for the
reasonable out-of-pocket expenses (including legal fees and disbursements paid
to counsel to the Purchasers), which the Purchasers have incurred with respect
to the negotiation, execution, delivery and performance of this Agreement, the
other Transaction Documents and the transactions contemplated hereby and thereby
in an amount not exceeding twenty-five thousand dollars ($25,000).
 
8.8           Consents, Amendments and Waivers.  Any term of this Agreement may
be amended, and the observance of any term hereof may be waived (either
generally or in a particular instance), only with the written consent of the 63%
in Interest Purchasers and the written consent of the Company.  Any amendment or
waiver effected in accordance with this Section 8.8 shall be binding upon each
of the parties hereto.
 
8.9           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the greatest extent
possible to carry out the intentions of the parties hereto.
 
8.10           Entire Agreement.  Each party hereby acknowledges that no other
party or any other person or entity has made any promises, warranties,
understandings or representations whatsoever, express or implied, not contained
in the Transaction Documents and acknowledges that it has not executed the
Transaction Documents in reliance upon any such promises, representations,
understandings or warranties not contained herein or therein and that the
Transaction Documents supersede all prior agreements and understandings between
the parties with respect thereto.  There are no promises, covenants or
undertakings other than those expressly set forth or provided for in the
Transaction Documents.
 
8.11           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such nonbreaching or nondefaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.
 
8.12           Facsimile Signatures.  Any signature page delivered by a fax
machine shall be binding to the same extent as an original signature page, with
regard to any agreement subject to the terms hereof or any amendment
thereto.  Any party who delivers such a signature page agrees to deliver
promptly an original counterpart to each party to whom the faxed signature page
was sent.
 
8.13           Other Remedies.  In addition to those remedies specifically set
forth herein and in the Transaction Documents, if any, each party may proceed to
protect and enforce its
 

--------------------------------------------------------------------------------


 
 rights under this Agreement and the Transaction Documents either by suit in
equity and/or by action at law, including, but not limited to, an action for
damages as a result of any such breach and/or an action for specific performance
of any such covenant or agreement contained in this Agreement or in the
Transaction Documents.  No right or remedy conferred upon or reserved to any
party under this Agreement or the Transaction Documents is intended to be
exclusive of any other right or remedy, and every right and remedy shall be
cumulative and in addition to every other right and remedy given under this
Agreement and the Transaction Documents or now and hereafter existing under
applicable law.
 
8.14           Further Assurances.  At any time or from time to time after the
Closing, the Company, on the one hand, and the Purchasers, on the other hand,
agree to cooperate with each other, and at the request of the other party, to
execute and deliver any further instruments or documents and to take all such
further action as the other party may reasonably request in order to evidence or
effectuate the consummation of the transactions contemplated hereby relating to
the purchase contemplated herein and to otherwise carry out the intent of the
parties hereunder.
 
8.15           Exchanges; Lost, Stolen or Mutilated Stock Certificates and
Warrants.  Upon surrender by any Purchaser to the Company of any stock
certificate or Warrant, the Company at its expense shall issue in exchange
therefor, and deliver to such Purchaser, a replacement stock certificate or
Warrant. Upon receipt of evidence satisfactory to the Company of the loss,
theft, destruction or mutilation of any stock certificate or Warrant and in case
of any such loss, theft or destruction, upon delivery of an indemnity agreement,
satisfactory to the Company, or in case of any such mutilation, upon surrender
and cancellation of such stock certificate or Warrant, the Company shall issue
and deliver to such Purchaser a new stock certificate or Warrant of like tenor,
in lieu of such lost, stolen or mutilated stock certificate or Warrant.
 
8.16           Nasdaq Compliance.  Article FOURTH (B)(4)(a)(v) of the Existing
Certificate provides for certain adjustments to be made to the Series A
Conversion Price (as defined therein) upon the occurrence of certain events
listed therein.  The Company shall not issues any Series A-8 Preferred Shares or
Warrants or common stock of the Company pursuant to such provision without
compliance with Rule 4350 of the Nasdaq Rules, specifically, obtaining
shareholder approval prior to such issuance, if so required.
 
8.17           Further Assurances.  If shareholder approval is required for any
securities to be issued pursuant to the provisions of Article FOURTH
(B)(4)(a)(v) of the Existing Certificate the Company shall request such
shareholder consent in its next annual shareholders meeting held after such
requirement arises.  Such annual meeting of the Company’s shareholders shall be
held in compliance with the rules of the SEC regarding proxies, consents and
authorizations of shareholders in Section 14 of the Exchange Act, and the rules
and regulations promulgated thereunder and shall make all appropriate filings
related thereto with the SEC to give effect thereto, and to approve the
authorization and issuance of such securities.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 

 
The Company:
     
MTM TECHNOLOGIES, INC.
                   
By:
/s/ J.W. Braukman III    
Name:   J.W. Braukman III
Title:     SVP and Chief Financial Officer
     


 
Schedule I - Page 1

--------------------------------------------------------------------------------





 
The Purchasers:
     
PEQUOT PRIVATE EQUITY FUND III, L.P.
       
By:
Pequot Capital Management, Inc.,
its Investment Manager
               
By:
/s/      
Name:
Title:
                   
PEQUOT OFFSHORE PRIVATE EQUITY PARTNERS III, L.P.
       
By:
Pequot Capital Management, Inc.,
its Investment Manager
               
By:
/s/      
Name:
Title:



 


Schedule I - Page 2

--------------------------------------------------------------------------------






Schedule I
 
Names and Addresses of Purchasers
 
Pequot Private Equity Fund III, L.P.
c/o Pequot Capital Management, Inc.
500 Nyala Farm Road
Westport, Connecticut 06880
Attention:  Carlos Rodrigues
Fax:  (203) 429-2420
 
with a copy to:
 
Aryeh Davis
c/o Pequot Capital Management, Inc.
153 East 53rd Street
New York, New York 10022
Fax:  (212) 651-3481
 
Pequot Offshore Private Equity Partners III, L.P.
c/o Pequot Capital Management, Inc.
500 Nyala Farm Road
Westport, Connecticut 06880
Attention:  Carlos Rodrigues
Fax:  (203) 429-2420
 
with a copy to:
 
Aryeh Davis
c/o Pequot Capital Management, Inc.
153 East 53rd Street
New York, New York 10022
Fax:  (212) 651-3481
 
Schedule I - Page 3

--------------------------------------------------------------------------------




Schedule II
 
Schedule of Securities Purchased
 
NAME OF PURCHASER
NUMBER OF SERIES A-8
PURCHASED SHARES
NUMBER OF
WARRANT SHARES
SERIES A-8 SHARES AND
WARRANT PURCHASE PRICE
Pequot Private Equity Fund III, L.P.
 
651,566
781,879
$3,067,572.73
Pequot Offshore Private Equity Partners III, L.P.
 
91,849
110,219
$432,427.09
Totals
743,415
892,098
$3,499,997.82



 
Schedule II - Page 1

--------------------------------------------------------------------------------

